PER CURIAM.
We affirm the amount ordered for restitution because there was sufficient competent evidence to find (1) that the appellant took the signet ring the victim inherited from her father during the burglary for which he was adjudicated delinquent and (2) the ring’s replacement value. However, we strike that part of the order delegating the responsibility for setting the terms and conditions of the payment of the restitution. Only the trial court may set such terms. Denson v. State, 493 So.2d 60 (Fla. 2d DCA 1986); McDonald v. State, 478 So.2d 113 (Fla. 2d DCA 1985).
We remand for further proceedings so the trial court may set the terms and conditions of repayment.
THREADGILL, C.J., and DANAHY and QUINCE, JJ., concur.